Citation Nr: 0014898	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  92-17 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel  





INTRODUCTION

The veteran had active service from November 1960 to November 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1992.  The Board issued a decision in June 1995, and 
the veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "Court").  Pursuant to a joint motion 
filed by the parties in June 1996, the Court vacated the 
Board's decision as to the issues of entitlement to service 
connection for bilateral hearing loss, tinnitus, and a kidney 
disorder, and remanded those issues to the Board for further 
action.  In accordance with the instructions in the joint 
motion, the Board remanded the case September 1996 and again 
in August 1997.  In August 1998, the Board denied the 
veteran's appeal, and he again appealed to the Court.  The 
parties again filed a joint motion, and, in April 1999, the 
Court granted the motion, vacated the Board's decision as to 
the issues of entitlement to service connection for bilateral 
hearing loss and tinnitus, and remanded those issues to the 
Board for further action.  The appeal as to the issue of 
service connection for a kidney disorder was dismissed. 


REMAND

As a threshold matter, the Board notes that, as determined in 
the previous decision, the claims are well-grounded.  In this 
regard, the veteran has stated that he had noise exposure in 
service, and the file contains medical diagnoses of high 
frequency hearing loss secondary to noise exposure, and 
tinnitus secondary to high frequency hearing loss.  
Therefore, the Board has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); see also 
Morton v. West, 12 Vet.App. 477 (1999). 

The parties in this case filed a joint motion for remand, 
citing inadequate compliance by the RO with the Board's 
September 1996 remand instructions; specifically, that the 
medical opinion obtained pursuant to that remand was 
insufficient.  A remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet.App. 268 
(1998).  In addition, in the joint motion, the parties agreed 
that the Board had improperly relied on its own medical 
judgment in its determination that while there was a medical 
diagnosis of hearing loss consistent with noise-induced 
hearing loss, there was insufficient evidence to relate the 
onset to service, rather than post-service noise exposure.  
See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
Consequently, the Board was directed to obtain an examination 
that complied with the September 1996 Board remand 
instructions.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The veteran should be scheduled for a 
VA otolaryngologic examination to 
determine the etiology of his defective 
hearing and tinnitus.  Any indicated 
studies should be conducted.  Prior to the 
examination, the veteran's claims folder, 
including this remand, must be reviewed by 
the examiner.  The examiner(s) should 
indicate in the examination report that 
this has been accomplished.  The examiner 
should ascertain from the record and the 
veteran's history the extent of the 
veteran's noise exposure during service 
and after service and render an opinion(s) 
as to whether it is "at least as likely 
as not" that hearing loss and/or tinnitus 
were caused by inservice noise exposure, 
or whether it is "more likely than not" 
that hearing loss and/or tinnitus are due 
to other, postservice, causes, including 
any noise exposure in postservice 
occupations.  All conclusions should be 
explained in detail, and the evidence 
relied upon for the conclusions should be 
identified, as the supporting statements 
are essential to the Board's 
determination.  

2.  After the development requested is 
completed, the RO should review the 
veteran's claims folder and ensure that 
all the foregoing development has been 
conducted and completed in full.  See 
Stegall, supra.  

3.  The case should be reviewed by the RO.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The claims folder should then be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




